PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/095,507
Filing Date: 22 Oct 2018
Appellant(s): MAEYAMA, Hideaki



__________________
James E. Barlow
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/16/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/29/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
The Appellant’s argument on pages 5 through 7 hinges on the direction of how a “wave” of a heat exchanger fin “extends”.  The Appellant’s claim requires “plate-shaped fins”, each fin having a “short edge direction parallel to a short edge of the fin” and “long edge direction parallel to a long edge of the fin”, “the short edge direction is perpendicular to the long-edge”.  The claim then requires “each crest and trough” (i.e. the top and bottom of the wave shape) “extend in the short-edge direction” as well as the “ridges of the crests extend in the short-edge direction”.  However, there is no definitive claim language indicting, requiring, or defining how “extend” is to be interpreted.  Thus the plain meaning of “extend” is used under its broadest reasonable interpretation.  The examiner cited Young (figure 4) to disclose heat exchanger features and a fin having a short and long edge direction, the short edge direction perpendicular to the long edge.  The examiner indicated that Young did not explicitly disclose the wave shape and thus the crests and troughs extending in the short edge direction since Young (figure 4) appeared to only propagate upward and not travel downward to form the wave shape.  The examiner then cited Esformes to disclose the wave shape due to the undulating up and down nature of the fin.  The examiner then indicated that the all directions to further indicate the broadness of the claim language.  The Appellant’s disagreed.  While the Appellant correctly indicates that the crests, troughs, and ridges of Esformes “extend” in the “L” direction as shown in figure 3, the Appellant’s cannot say that the crests, troughs, and ridges do not also extend in the “A” direction since there is no limiting language defining “extend” to the narrow interpretation the Appellant’s are relying upon.  The claims only require the crests, troughs, and ridges “extend” in the “short-edge direction” and that the “short-edge direction” is “parallel to a short edge of the fins…and the short edge direction is perpendicular to the long-edge direction”.  There are no other limiting features orienting how “extend” is limited or interpreted.   It is the Examiner’s opinion that the Appellant’s want broad claim requirements interpreted very narrowly without having any defining language requiring “extend” to be limited to a single direction or any defining language indicating that the crest, troughs, or ridges “extend” between particular surfaces or any other defining characteristic to limit how features are to “extend”.  Thus, for the two reasons the Examiner indicted: that the wave shape propagates in the short-edge direction, thus the crests, troughs, and ridges extend in the short edge direction and that three dimensional features extend in all directions, Esformes does disclose a fin having a wave shape including crests, troughs, and ridges that “extend” in the short-edge direction.  The Appellant’s further argues based on a cited fifth definition from the Merriam-Webster 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763    
                                                                                                                                                                                                    Conferees:

/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763  
                                                                                                                                                                                                      /EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.